United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.C., Appellant
and
U.S. POSTAL SERVICE, EL PASO
MANAGEMENT CENTER, El Paso, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Linda Temple, for the appellant
Office of Solicitor, for the Director

Docket No. 07-535
Issued: September 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 18, 2006 appellant, through his representative, filed a timely appeal from a
decision of the Office of Workers’ Compensation Programs’ hearing representative dated
July 24, 2006 finding that he was not entitled to an increased schedule award. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merit issue of the case.1
ISSUE
The issue is whether appellant has more than a 12 percent impairment to his right lower
extremity.
FACTUAL HISTORY
On September 6, 1996 appellant, then a 54-year-old letter carrier, filed an occupational
disease claim alleging that, due to carrying a heavy load for 30 years, he developed problems
1

On appeal, appellant is only contesting the percentage of the schedule award for the impairment to his right
lower extremity.

with his knees. On October 9, 1996 the Office accepted his claim for chondromalacia patella and
dislocation of the right knee. On January 14, 1998 appellant received a schedule award for a 10
percent permanent impairment to the right lower extremity. On February 26, 2001 the Office
accepted his claim for dislocation of the right knee and torn medial meniscus of the left knee.
In a report dated October 10, 2001, Dr. Richard S. Westbrook, a Board-certified
orthopedic surgeon, noted that appellant’s chief complaint was “medial meniscal tear of the right
knee.” He diagnosed osteoarthritis of the knee, medial meniscal tear and chondromalacia of the
patella and indicated that appellant had reached maximum medical improvement (MMI).
“[Appellant] has been reviewed as far as impairment rating from the [A.M.A.,
Guides]. According to the [f]ifth [e]dition, [appellant] has a 10 percent lower
extremity impairment secondary to the narrowing of the patellofemoral joint of
two millimeters (mm) and a 7 percent lower extremity impairment secondary to
the narrowing of the knee joint at three mm by [A.M.A., Guides 544,] [T]able 1731. [Appellant’s] range of motion is 0 to 120 degrees as compared to the 0 to 140
degrees on the opposite knee by extrapolating from the value of 110 degree knee
range of motion. Because of loss of the medial meniscus, [he] has an additional
two percent lower extremity impairment. The previous impairment rating given
to [appellant] was a 10 percent lower extremity impairment in the past because of
this meniscal injury. Because of the meniscal injury and the necessity for
meniscectomy, [appellant] has had a progression of his arthritic changes in his
knee recently has a 14 percent increase in the lower extremity impairment (this
equals a 6 percent whole person impairment in addition to his previous
impairment).
The Office referred appellant’s case to the Office medical adviser. In a report dated
October 10, 2002, he stated:
“Dr. Westbrook reports right knee arthroscopy [status postoperative] partial
medial meniscectomy, osteoarthritis, patellar chondromalacia, stable knee, [range
of motion 0/120 degrees] and a 24 [percent] lower extremity impairment
consisting of 17 [percent]. For arthritis (two [mm] patellofemoral cartilage
interval and three mm knee cartilage interval), five [percent] for limited [range of
motion], a two [percent] for partial meniscectomy.
“Based upon the [A.M.A., Guides] and the report from Dr. Westbrook, I am able
to make the following determination:
Arthritis [A.M.A., Guides 544, Table 17-31] -- right
Knee-Patellofemoral Cartilage Interval -- 2 mm -- 10 [percent right
lower extremity].
Diagnosis-based Estimate [A.M.A., Guides 546, Table 17-33).
Knee -- Meniscectomy -- Partial -- Medial -- 2 [percent right lower
extremity.]
2

Combine [A.M.A., Guides 604] 10 [percent] and 2 [percent] is 12 [percent right
lower extremity]. “No consideration is given for [range of motion] deficit in
addition to arthritis, because this would be contrary to the [C]ross-[U]sage [C]hart
[A.M.A., Guides 526, Table 17-2]. Likewise, in my opinion, to consider
patellofemoral arthritis and knee arthritis separately would be duplication because
arthritis involves the entire joint.
“I was unable to find an evaluation of the left lower extremity.
“A previous schedule award for the [right lower extremity] was determined by [a
previous Office medical adviser] to be 10 [percent,] based upon range of motion
of the knee. This schedule award for the [right lower extremity] is an additional
two [percent right lower extremity].
On April 18, 2002 appellant had an arthroscopy with partial medial meniscectomy and
partial synovectomy.
In a February 9, 2003 report, Dr. Westbrook clarified his earlier opinion, stating:
“[Appellant] had a 10 [percent] impairment of the lower extremity given for prior
injuries. [He] has increased the lower extremity impairment to 24 [percent]
because of the arthritic changes that he has in his [right] knee because of the
meniscal injuries that [appellant] sustained in the most recent injury. This gives
an additional 14 [percent] lower extremity impairment to [appellant] which equals
an additional 6 [percent] whole person impairment for [appellant] for both lower
extremity, i.e., both knee injuries.”
By decision dated February 20, 2003, the Office granted a schedule award for two
percent impairment of the right lower extremity. This was in addition to the schedule award for
a 10 percent permanent impairment previously awarded.
By letter dated February 25, 2003, appellant requested review of the written record. By
decision dated July 2, 2003, the hearing representative affirmed the February 20, 2003 decision.
On February 25, 2004 appellant filed a claim for an additional schedule award. On
January 26, 2005 the Office found that the evidence submitted was insufficient to modify the
prior decision awarding a 12 percent impairment to appellant’s right lower extremity. On
January 28, 2005 the Office issued a schedule award for a 12 percent impairment of the left
lower extremity.
On March 26, 2005 appellant requested reconsideration. In a report dated March 16,
2005, Dr. Westbrook stated that appellant was entitled to a greater schedule award for his right
knee. He stated:
“By the [A.M.A., Guides], there are two areas when using Table 17-31. One table
is for whole person impairment, arthritis impairments based on
roetgengoraphically determined cartilage intervals. There is one impairment for
the knee and one impairment for the patellofemoral joint. I have tried to explain
3

this in the previous letters. I have given [appellant] two impairment ratings; one
for the knee joint, i.e., the joint between the tibia and the femur, another
impairment rating for the impairment between the kneecap and the femur, i.e., the
patellofremoral joint.
“As noted in my letter of February 9, 2003, [appellant] had a previous impairment
because of the loss of cartilage in his knee. This has been increased from 10
[percent] impairment of the lower extremity to 24 [percent] impairment of the
lower extremity secondary to the progressive arthritic changes, as viewed by
x-ray.
“[Appellant] has a patellofemoral joint space of 2 [mm], which according to the
guidelines from Table 17-3[1],2 is a 10 [percent] lower extremity impairment.
[He] has a 3 mm narrowing in the joint space of the knee, i.e., between the femur
and the tibia, which is a 7 [percent] impairment. This gives an increase in
[appellant’s] impairment, as noted above, to 14 percent over his previous
impairment. I am using the [A.M.A.,] Guides as prescribed the U.S. Department
of Labor and that is the [A.M.A.,Guides].
By letter dated May 8, 2006, the Office referred appellant to Dr. Randy Pollet, a Boardcertified orthopedic surgeon, for a second opinion. In a report dated June 14, 2006, Dr. Pollet
stated:
“At this time, after reviewing multiple medical records, clinical notes and records
that were submitted to this office and referring to page 546, [T]able 17-33 in the
[A.M.A., Guides, appellant] was found to have one [percent] impairment of the
right, one [percent] impairment whole body concerning the injuries to the right
knee, and one [percent] impairment for the left knee.
“There was no significant atrophy, no instability, no joint swelling and most of
the changes were age related and related to osteoarthritis and again and probably
not repetitive activities.
“[Appellant] had successful surgery and according to [T]able 17-33 for partial
medial or lateral meniscectomy, he should be ordered one [percent] impairment,
one [percent] injuries to the right knee and one percent injuries to the left knee,
A.M.A., Guides (5th ed.)”
On June 22, 2006 the Office referred Dr. Pollet’s report to the Office medical adviser. In
a report dated July 12, 2006, the Office medical adviser noted:
“I have reviewed the record and the [statement of accepted facts] of [appellant] on
this date. The recommendations regarding the [s]cheduled [a]ward for him are
based on the record and the [A.M.A., Guides].
2

The Board notes that Dr. Westbrook’s report contains a typographical error in that the correct Table is 17-31 and
not 17-32 as indicated.

4

“[Appellant] has accepted conditions derangement of both knees with surgeries....
I have been asked to review the report of Dr. Pollet dated [June 7, 2006] for the
purpose of determining impairment for the lower extremities.
“MMI was achieved June 7, 2006 (date of evaluation).
“Determination of permanent impairment for the [right lower extremity] is as
follows:
“Dr. Pollet first recommends two [percent permanent impairment]
for the [right lower extremity] based on partial meniscectomy.
After reviewing the operative note [August 13, 1996), he notes that
plica resection was performed, not menisectomy. [Dr. Pollet]
recommends [zero percent permanent impairment] for the [right
lower extremity].
“Permanent impairment of the [right lower extremity] is zero [percent].
The Office medical adviser also noted no additional impairment to appellant’s left lower
extremity.
In a decision dated July 24, 2006, the Office found that modification of the earlier
decision was not warranted, as there was no basis for an additional or supplemental award to
either lower extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulation4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.5
ANALYSIS
On appeal, appellant asserts that he has greater than 12 percent impairment of his right
lower extremity.6
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

See id.; Jacqueline Harris, 54 ECAB 139 (2002).

6

Appellant does not contest the amount of the schedule award to his left lower extremity.

5

Dr. Westbrook, appellant’s treating physician, indicated in an August 2001 report, that
appellant had a narrowing of the patellofemoral joint space of two mm which according to Table
17-31 of the A.M.A., Guides7 equals a 10 percent impairment of the left lower extremity. He
further noted, by use of the same table,8 that appellant had a three mm narrowing in the joint
space of the knee between the femur and the tibia which is a seven percent impairment according
to the A.M.A., Guides. Dr. Westbrook also noted that appellant had a two percent impairment
due to the right lower extremity due to the loss of the medial meniscus. He also noted that
appellant would be entitled to an extra five percent lower extremity impairment according to the
A.M.A., Guides due to loss of range of motion. Accordingly, Dr. Westbrook opined that
appellant had a total of a 24 percent impairment to the right lower extremity or 14 percent more
than the 10 percent appellant had previously been awarded. However, his estimate of
impairment did not take the Cross-Usage Chart into consideration. Range of motion loss may
not be combined with arthritis impairment.
The Office referred this report to the Office medical adviser, who determined that
appellant was only entitled to a two percent increase based on the partial meniscectomy of his
knee. He correctly noted that no consideration should be given for range of motion deficit
because that would be contrary to the Cross-Usage Chart at Table12-2. However, the Office
medical adviser disagreed with Dr. Westbrook with regard to the seven percent impairment
rating that Dr. Westbrook found due to narrowing of the knee joint by three mm. He opined that
to consider patellofemoral arthritis and knee arthritis separate would be duplication because
arthritis involves the entire joint. The Office medical adviser provided no support for this
assertion. The Board notes that Table 17-31, page 544, of the A.M.A., Guides allows separate
ratings for loss of patellofemoral cartilage interval and knee cartilage interval.9
The Board finds that the case is not in posture for decision. The case will be remanded to
the Office for further medical opinion on the extent of permanent impairment to appellant’s right
lower extremity. After such further development as the Office deems necessary, an appropriate
decision should be issued regarding the extent of appellant’s right lower extremity impairment.
CONCLUSION
The Board finds that the case is not in posture for decision.

7

See A.M.A., Guides 544, Table 17-31.

8

Id.

9

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 24, 2006 is set aside and the case is remanded for further
action consistent with this opinion.
Issued: September 17, 2007
Washington, DC

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

